UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7387


JOSEPH A. BROWN,

                    Plaintiff - Appellant,

             v.

CHARLES RATLEDGE, Warden,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00303-EKD-RSB)


Submitted: January 18, 2018                                       Decided: January 23, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph A. Brown, Appellant Pro Se. Joseph W.H. Mott, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Joseph A. Brown appeals the district court’s order denying relief on his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971).      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Brown v. Ratledge,

No. 7:16-cv-00303-EKD-RSB (W.D. Va. Sept. 29, 2017).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2